Title: From John Adams to Jedidiah Morse, 11 September 1815
From: Adams, John
To: Morse, Jedidiah



Dear Sir.
Quincy Sepr. 11th 1815

For some time past I have been unable to read write or See.—So that it has been impossible for me to answer your Expectations as I wished. And now it costs me more pain and time to write a time than it did but seven years ago to write a page.— you will find me but a miserable resource for information or advice in your great Undertaking. I can give you nothing but broken hints. At present I send you a few documents from the oldest Statesman in America Governor Mackean. Four Letters. Aug’st 20th. Octr. 9. Novr. 15. 1813. Jan. 1814. Also a Pamphlet “Authentic account of the Proceedings of the Congress held at New York. A.D. 1765 on the subject of the American Stamp Act.”
Instead of Specimens of hints of the manner in which I did write, history, poorly enough indeed, Five and Forty years ago.— These Letters and pamphlets I rely upon your Friendship to return to me by the Mail, after you have noted what may appear to your Purpose. When these shall be returned if my inflamed Eyes and quivering fingers will permit, I may give you a few hints but probably of no great importance.
Inclosed is a Copy of your Letter to me which you requested of your Friend

John Adams